DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.
 
Claims 1-8 are as originally presented.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the filing of the RCE received 28 December 2020, the Examiner thoroughly reviewed the prosecution record to date, the Applicant’s remarks dated 26 June 2020 and 23 November 2020, and a Global Dossier review of the EP 17153440 decision to grant a European Patent and the JP 2017013089 decision to grant a patent and has found the evidence to be persuasive. Thus, the claims as originally filed are determined to be a unique combination of features and an updated search as shown in the record for this application has not reveled any subject matter for further consideration, thus, claims 1-8 and the application are in condition for allowance.

With regard to claim 1 claiming a method for 3-dimensional rendering, comprising: receiving a group of 3-dimensional triangles defining a triangular mesh of a 3- dimensional surface, each 3-dimensional triangle in the group having three 3-dimensional vertices with respective 3-dimensional coordinates; transforming each 3-dimensional triangle into a corresponding 2-dimensional triangle having three 2-dimensional vertices corresponding respectively to the 3-dimensional vertices, each 2-dimensional vertex having respective 2-dimensional pixel coordinates and a triplet of pixel attributes corresponding to the 3-dimensional coordinates of a corresponding 3-dimensional vertex; passing each 2-dimensional triangle to a graphics processor, which treats the triplet of pixel attributes of each 2-dimensional vertex as interpolatable values; in the graphics processor, computing respective triplets of interpolated pixel attributes for pixels within each 2-dimensional triangle; and converting the interpolated pixel attributes computed by the graphics processor into voxels; iteratively assigning attribute values to a portion of the voxels to establish a set of known voxels; iteratively performing Laplacian interpolation between the known voxels and other voxels to assign interpolated attribute values to the other voxels; and rendering a 3-dimensional image of the voxels are in total, a unique combination of features and are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613